DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 7/8/2022. These drawings are acceptable. 

Claim Objections
Claim 4 is objected to because the claim is missing a period at the end. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 - 3 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “a quick disconnect coupler comprising a universal joint, wherein the first optical tracking assembly is coupled to the quick disconnect coupler via the universal joint.” Claim 1 is therefore directed towards the species of fig. 3, depicting quick disconnect coupler 22 comprising universal joint 25. 
Claim 2 depends from claim 1 and recites the first optical tracking assembly comprises “a first coupler extending from the first trackable housing, and the quick disconnect coupler is detachably coupled to the first coupler.” Claim 2 is therefore directed towards the species of fig. 2, depicting quick disconnect coupler 22 detachably coupled to first coupler 213. Claim 2 therefore requires that the first optical tracking assembly is coupled to the quick disconnect coupler via the universal joint and that the first optical tracking assembly is coupled to the quick disconnect coupler via the first coupler extending from the first trackable housing (i.e., the features of fig. 2 in addition to those of fig. 3).
Applicant’s specification does not disclose any manner in which universal joint 25 and first coupler 213 may be used together to attach the first optical tracking assembly to the quick disconnect coupler. In contrast, the different structures (universal joint 25 in fig. 3 versus first coupler 213 in fig. 2) would be understood by those of ordinary skill in the art to be mutually exclusive means of attaching the first optical tracking assembly to the quick disconnect coupler.
Claim 2, and claims 3 and 6 depending therefrom, are therefore found to introduce new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 - 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite because it is unclear how the first optical tracking assembly is coupled to the quick disconnect coupler via the universal joint as well as being coupled to the quick disconnect coupler via the first coupler extending from the first trackable housing. As explained in the written description rejections above, applicant’s specification does not disclose any manner in which universal joint 25 and first coupler 213 may be used together to attach the first optical tracking assembly to the quick disconnect coupler. In contrast, the different structures (universal joint 25 in fig. 3 versus first coupler 213 in fig. 2) would be understood by those of ordinary skill in the art to be mutually exclusive means of attaching the first optical tracking assembly to the quick disconnect coupler. Those of ordinary skill in the art would not understand how the components of the device of claim 2 are coupled to one another, and would therefore not the metes and bounds of the claimed invention. For the purposes of examination, any coupling between the first optical tracking assembly and the quick disconnect coupler will be interpreted as meeting the claim. 
Claims 3 and 6 are rejected by virtue of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pautsch (US 2019/0110685, of record) in view of Jayaraj (US 2010/0125172, of record), Haider et al. (US 2008/0009697, hereinafter “Haider”), and Kalfas et al. (US 5,517,990, of record, hereinafter “Kalfas”). 
	Regarding claim 1, Pautsch shows a surgical calibration probe device (interventional device 300, [0034] and fig. 3), comprising: 
	a first optical tracking assembly (removably attachable tracking device 310, [0034] and fig. 3), having at least one tracking marker installed on a surface thereof (tracking features 340, [0034] and fig. 3), wherein the first optical tracking assembly is capable of being used for a surgical navigation system to perform positioning; 
a quick disconnect coupler (adaptor 330 including slots, tabs, latches, projections, [0034] and fig. 3), wherein the first optical tracking assembly is coupled to the quick disconnect coupler; 
a positioning assistance unit (handle 305, [0034] and fig. 3), coupled to the quick disconnect coupler, comprising a framework (specifically, exterior surface of handle 305, fig. 3); and 
a probe (“probe,” [0002]; insertion portion 302, [0034] and fig. 3) coupled to the positioning assistance unit.

Pautsch fails to show that the device is light emitting. Specifically, Pautsch
fails to show that the positioning assistance unit comprises: a laser module and a control unit, and the laser module and the control unit being coupled to the framework, and the control unit being electrically coupled to the laser module, for controlling the laser module, wherein the control unit comprises a switch, and the laser module is configured to emit an indicating light with at least one wavelength. In addition, Pautsch fails to show that the quick disconnect coupler comprising a universal joint, wherein the coupling to the first optical tracking assembly is via the universal joint. Further, Pautsch fails to show that the coupling of the probe to the positioning assistance unit is movable. 
	Jayaraj discloses surgical pencils which provide a physician with illumination of a surgical site (abstract). Jayaraj teaches a light emitting device comprising a positioning assistance unit that comprises: a laser module (“laser light source to provide guidance to a surgeon by providing a line,” [0044]) coupled to a framework (cylindrical body 202, [0024] and figs. 2A - 2C), wherein the laser module is configured to emit an indicating light with at least one wavelength; and a control unit coupled to the framework and electrically coupled to the laser module, for controlling the laser module, wherein the control unit comprises a switch (button 210 for controlling light 208, [0025] and figs. 2A - 2C).
Haider discloses computer assisted surgery. Haider teaches a universal joint (“connection that provides at least two degrees of freedom, such as a universal joint,” [0091] and fig. 1), wherein coupling to a first optical tracking assembly (“reference frame onto which a plurality of markers 105 are mounted,” [0090] and fig. 2) is via the universal joint.
Kalfas discloses a stereotaxy wand and tool guide. Kalfas teaches movable coupling of a probe to a positioning assistance unit (“wand has interchangeable tips… first connector portion 90 which selectively connects with a second connector portion 92 of the tips … threaded bore and threaded shaft… other connector systems…,” col. 5, lines 34 - 40 and fig. 2G).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Pautsch to have the device be light emitting and to have the positioning assistance unit comprise: a laser module coupled to the framework, wherein the laser module is configured to emit an indicating light with at least one wavelength; and a control unit coupled to the framework and electrically coupled to the laser module, for controlling the laser module, wherein the control unit comprises a switch, as taught by Jayaraj, in order to provide guidance to a surgeon by providing a line, as suggested by Jayaraj ([0044]).
It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the quick disconnect coupler of the combined invention of Pautsch and Jayaraj to comprise a universal joint, wherein the coupling to the first optical tracking assembly is via the universal joint, as taught by Haider, in order to allow for at least two degrees of freedom between the first optical tracking assembly and the tool, as suggested by Haider ([0090]).
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Pautsch, Jayaraj, and Haider to have the coupling of the probe to the positioning assistance unit be movable, as taught by Kalfas, in order to facilitate using interchangeable instrument components, as suggested by Kalfas (Kalfas: col. 5, lines 34 - 40).

	Regarding claim 2, the combined invention of Pautsch, Jayaraj, Haider, and Kalfas discloses the claimed invention substantially as noted above. Further, in the combined invention of the prior art, the first optical tracking assembly is coupled to the quick disconnect coupler, which is interpreted as meeting the limitations of claim 2 for reasons discussed in the indefiniteness rejections above. 

	Regarding claim 3, the combined invention of Pautsch, Jayaraj, Haider, and Kalfas discloses the claimed invention substantially as noted above. Pautsch further shows the at least one tracking marker is installed on a surface of the first trackable housing (“tracking features 340 are mounted to or otherwise secured or affixed to the tracking device 310,” [0034]), and the at least one tracking marker is a light reflecting element (“tracking features 340 are reflectors,” [0034]).

Regarding claim 4, the combined invention of Pautsch, Jayaraj, Haider, and Kalfas discloses the claimed invention substantially as noted above. 
Pautsch fails the probe has a thread, and the positioning assistance unit has a corresponding threaded hole, so that the thread may be screwed into and engaged with the threaded hole.
Kalfas teaches probe has a thread, and the positioning assistance unit has a corresponding threaded hole, so that the thread may be screwed into and engaged with the threaded hole (threaded bore and threaded shaft, col. 5, lines 34 - 40 and fig. 2G).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combined invention of Pautsch, Jayaraj, Haider to have the probe have a thread, and the positioning assistance unit have a corresponding threaded hole, so that the thread may be screwed into and engaged with the threaded hole, as taught by Kalfas, in order to further facilitate using interchangeable instrument components, as suggested by Kalfas (Kalfas: col. 5, lines 34 - 40). 

	
Regarding claim 6, the combined invention of Pautsch, Jayaraj, Haider, and Kalfas discloses the claimed invention substantially as noted above. Pautsch further shows that the first trackable housing (tracking device 310, [0034] and fig. 3) is substantially in a cylindrical shape (refer to fig. 3, depicting tracking device 310 as substantially cylindrical). 

Response to Arguments
Applicant’s arguments with respect to the art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Haider is introduced to address the amended features of claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793